Kupferman, J. P.,
dissents in a memorandum as follows: I would confirm the determination of the New York State Human Rights Appeal Board which affirmed the order of the State Division of Human Rights. The petitioner’s last position, before he was terminated due to a reorganization, was as a programmer. The employer determined that there was redundancy in having three programmer positions and eliminated one. The two who were retained had seniority over the petitioner. At the time of his retirement, the petitioner was in a “Grade 6”. He could have bid for “Grade 7” position, which was available, but did not. He received a 37% pension for his early retirement in place of the 40% he would have received at the age of 65. He also received a redundancy payment of over $10,000. In the same year that he was terminated, two much younger employees were also discharged because of job redundancy. On these facts, it cannot be said that the determination by the Appeal Board and the Division was arbitrary.